DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 15 August 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest comparing the updated accumulated maximum session throughput value to a maximum slice throughput value; and when the updated accumulated maximum session throughput value exceeds the maximum slice throughput value, performing an action related to the new PDU session as recited in independent claims 1 and 11.
With regards to claims 1 and 11, the closest prior art reference of record, Senarath et al. (US Publication 2018/0132138), discloses providing one or more service profiles to a virtual service provider (VSP) serving a user population including a plurality of user devices, each service profile comprising attributes defining characteristics of a respective network slice service offered by the MNO, the network slice service comprising any one or more of: a Virtual Network with E2E service requirements; a Virtual Network with a specified network topology; and a virtualized infrastructure. The MNO receives a request for a selected network slice service from the VSP; determines whether or not the requested service can be provided; and responsive to determining that the requested service can be provided: sending a Service Level Agreement (SLA) for the network slice service to the VSP; and subsequently facilitating a network slice service instance in accordance with the SLA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAHI AHMED/Examiner, Art Unit 2472